Citation Nr: 0401455	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus, Type II, with mild neuropathy of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968, including service in the Republic of Vietnam from 
November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A November 1999 rating decision denied service 
connection for PTSD, and the veteran perfected his appeal of 
this issue in January 2000.  An October 2001 rating decision 
granted service connection for diabetes mellitus and assigned 
a 20 percent rating for this condition.  That decision also 
denied service connection for peripheral neuropathy.  After 
receiving the veteran's notice of disagreement, an August 
2002 decision by a Decision Review Officer concluded service 
connection for mild neuropathy of the feet was warranted, but 
that evaluation of this disability was contemplated within 
the previously-assigned 20 percent rating for diabetes 
mellitus.  A higher rating was denied.  The veteran perfected 
his appeal for a higher rating in August 2002. 

In June 2003, a hearing was held before the undersigned 
Veterans Law Judge at the Montgomery RO.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

Review of the veteran's claims file shows several pending 
claims that must be adjudicated in the first instance by the 
RO:  (a) November 2001 claims for loss of kidney function and 
hypertension, as secondary to service-connected diabetes 
mellitus; (b) November 2001 claim for a total disability 
rating based on individual unemployability due to service-
connected disorder(s); and (c) June 2003 claim for erectile 
dysfunction secondary to service-connected diabetes mellitus, 
see hearing transcript at page 9.  Since none of these claims 
has been adjudicated by the RO, the Board does not have 
jurisdiction to consider them, and the claims are REFERRED to 
the RO for appropriate action.


REMAND

PTSD claim

The basis of the RO's denial of this claim was, at least in 
part, the lack of any evidence corroborating the alleged 
stressors.  Until his hearing in June 2003, the veteran's 
statements as to his alleged stressors did not include any 
dates or other specific details that would possibly lead to 
verification that the events occurred.  However, at his 
hearing, the veteran testified as to two specific incidents:  
a death he witnessed in June or July 1967 while stationed in 
the Mekong Delta and an attack at an ammunition dump between 
February and April 1967.  The reported death cannot possibly 
be corroborated by official records since the veteran stated 
the deceased individual was from another unit and he did not 
know the person's name.  The veteran's unit records may, 
however, verify that unit members engaged in combat.  The 
veteran should be given another opportunity to submit details 
about his alleged stressors.  He is hereby advised that it is 
his responsibility to cooperate with VA's efforts to help him 
develop his claim, and failure to do so may result in denial 
of his claim.  Regardless, attempts should be made to verify 
the above incidents.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  


During the hearing, the veteran stated that he had submitted 
a statement from a fellow servicemember (A.S.) corroborating 
his alleged stressors.  Such a statement is not currently in 
his claims file.  He is hereby advised that he should obtain 
a copy of this statement and submit it to VA.

Diabetes mellitus

At his hearing, the veteran testified as to recent VA 
treatment he had received for this condition, including a 
contention that his medication had recently been increased 
due to worsening of the condition.  The latest treatment 
records in the claims file are dated in November 2001.  
First, the Board concludes a request for additional VA 
records must be made.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Second, based on the veteran's allegation this condition has 
recently increased in severity, a new VA examination is 
needed.

Accordingly, this case is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  
The claims are REMANDED for the following actions:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Birmingham 
for treatment from November 2001 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.



2.  The RO should contact the veteran and 
ask him to give a comprehensive statement 
regarding his alleged stressors for his 
PTSD claim.  Ask the veteran to comment 
specifically on what he actually 
witnessed or experienced, with an 
approximate date on which each incident 
occurred that he describes, within a 3-
month range.  He must provide specific 
details (dates, times, places, names of 
people involved, etc.) concerning the 
alleged incidents he claims led to his 
PTSD.

3.  When the above VA records have been 
obtained, to the extent available, 
schedule the veteran for appropriate VA 
examinations (to include eye) to evaluate 
the current severity of his diabetes 
mellitus and any associated 
symptomatology.  Provide the claims file 
to the examiners for review.

The examiners should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected diabetes mellitus, to include 
whether he has any separate medical 
disorders as a result of this condition.  
The examination should include evaluating 
the severity of his neuropathy of the 
feet via a thorough neurological 
examination.  The eye examination should 
assess whether the veteran has any visual 
disturbances due to his diabetes 
mellitus.  See October 2000 VA treatment 
note documenting refractive error shift 
due to diabetes, but no diabetic 
retinopathy.


4.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and ask them to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  The veteran's 
personnel records show that he was 
assigned to the 490th Combat Support 
Company as a duty soldier or forklift 
operator during the alleged February - 
April 1967 incident and to the 229th S&S 
Company as a forklift operator or supply 
clerk for the alleged June - July 1967 
incident.  Provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran and with copies 
of any personnel records obtained showing 
service dates, duties, and units of 
assignment.  

5.  Then, after ensuring the above-
requested VA examination reports are 
complete, and any other necessary 
development has been accomplished (to 
include providing a VA PTSD examination, 
only if warranted by the evidence), 
readjudicate the claims.  If any such 
action does not resolve a claim, issue 
the veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran unless he is notified.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, 
is necessary for a 


comprehensive and correct adjudication of his claims.   The 
appellant's cooperation in the RO's efforts is both critical 
and appreciated.  

These claims must be afforded expeditious treatment by the 
RO.  


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




